DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/01/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley, III 2016/0353725 in view of Twining 6,222,449 or Snyder 10,948,577.
Worley, III discloses a system to generate angling recommendations comprising:  an angling event sensing device (104, 204, 132; see paras. 0019, 0032), adapted to be mounted to a fishing rod (100, 300) having a reel (reel to be mounted on reel seat 114; see para. 0040) and a line (line inherently extends from reel and along rod 100, 300; see para. 0015), comprising at least one sensor (104) to generate parameters indicative of the rod (first sensor 104(1) at or near tip 106, second sensor 104(2) at or near butt 120 such as at foregrip 112, and third sensor 104(3) positioned anywhere along rod between tip 106 and foregrip 112), reel, or line; a processor unit (105); a mobile device (client device 305, 605, 705; see paras. 0041, 0062, 0065 & Figs. 3, 6, 7) running an application (see paras. 0042, 0046, 0064, 0087) in communication with the angling event sensing device (104, 204, 132) and in communication with the processor unit (105) or the at least one sensor (104(1-3)), wherein the processor unit (105) or the application is operable to determine at least one angling event (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event; see paras. 0015, 0049, 0082) based on the parameters indicative of the rod (indicative of rod), reel, or line received from the at least one sensor (104, 204, 132); and a recreation monitoring platform (1100) operable to receive (i) the angling event (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event) and (ii) angling data input (fishing profiles; see paras. 0040, 0047-48, 0053-55, 0062, 0064, 0066, 0069, 0076, 0079, 0081 & Figs. 3, 6) by a user to the application (see paras. 0042, 0046, 0064, 0087), the recreation monitoring platform comprising a recommendation facility (positive and negative feedback used to provide training to users of the system to help them improve their fishing capabilities/skills/techniques; see paras. 0081-82 & Fig. 10), wherein the recreation monitoring platform (1101) is in communication with other angling event sensing devices (104, 204, 132 mounted on a second separate and distinct fishing rod; see para. 0046 which states “any number of…client devices 305…may be included in the environment, and those illustrated in FIG. 3 are only exemplary.  For example, there may be multiple fishers and corresponding fishing rods on the fishing vessel 309.  Likewise, any number of users may be included in the environment.” with respect to the claim language “other angling event sensing devices”), adapted to be mounted to other fishing rods, wherein the processor units (105) of the other angling event sensing devices is operable to determine other angling events (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event; see paras. 0015, 0049, 0082) based on the parameters indicative of the other angling event sensing devices, and wherein the recommendation facility is operable to make an angling recommendation to the first mobile device of the user based on an angling event detected by the second angling event sensing device (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event associated with the second rod; see paras. 0081-82) and angling data input by a second user to the second angling event sensing device (fishing profiles; see paras. 0040, 0047-48, 0053-55, 0062, 0064, 0066, 0069, 0076, 0079, 0081 & Figs. 3, 6).  Worley, III also does not disclose wherein the recommendation facility is operable to apply a proximity filter to the other angling event sensing devices.  Twining and Snyder disclose a system for recording and reporting angling-related information comprising a first angling event sensing device (10 OR 405) to generate data indicative of a fishing event (sensors 30 for measuring air temperature, barometric pressure; scale 38 to measure weight; cable 32 to measure length; touch screen 40 to input species of fish, bait type, depth at which fish caught, etc. OR sonar system associated with a marine electronic device of a marine data system may include one or more transponders 448 which are configured to produce one or more sonar output signals, wherein sonar data may represent an underwater floor, a portion of a fish, a piece of debris, an object which attracts fish, etc. and also data about temperature, position, current etc.); at least one processor (processor circuitry of network server 120; see col. 7, lines 14-15 OR computing device 403 with processor 410; see Fig. 12) in communication with the first angling event sensing device (10 OR 405; see Fig. 11); a first location detection device (additional electronic components within casing 20 of unit 10 include GPS; see col. 4, lines 63-66 & col. 5, lines 33-41 OR GPS; see col. 5, lines 27-39); a remote sensor (36 for measuring water temperature, pH OR one or more transponders 448 and temperature, position, current sensors; see col. 12, lines 14-26); at least one database (database of network server 120; see col. 7, lines 9-50 OR memory 420 configured to store marine data such as sonar data, chart data, location/position data and other data associated with the navigation system and also stored data on a remote external server part of external network 402; see col. 13, lines 46-56) in communication with the first angling event sensing device (via communications circuitry within casing 20 of unit 10; see col. 4, line 66 to col. 5, line 32 OR 430; see col. 13, lines 51-56); wherein the at least one processor is programmed to generate a recommendation (see col. 7, lines 45-50 & col. 7, line 58 to col. 8, line 3 OR generation of fishing activity reports 100; see col. 6, line 62 to col. 12, line 7) based on angling related events identified by the first angling event sensing device (location of unit 10, data send by 10 to 120 OR see col. 12, lines 27-32) and the angling related events of the plurality of other angling event sensing devices (see col. 7, lines 14-22 OR data aggregated from a plurality of marine electronic devices; see col. 1, lines 37-45), wherein the angling related events identified by the plurality of other angling event sensing devices are filtered based on a proximity filter (the remote unit may be used to access data from the network server directly from its remote location, the transmitter in the remote unit may send a signal including a selected location for which the user wants information, for example his present location, the signal may be relayed to the network server, which extracts information for the selected location from its database, a signal may be then sent back to the remote unit including the extracted data, and a receiver in the remote unit may receive the signal, the processor may store the data from the signal in memory, allowing the user to review the information on the remote unit’s display; see col. 2, lines 49-60 & col. 7, line 23-50 OR see col. 6, lines 31-61 & col. 9, lines 27-47 & claim 1, lines 33-39).  It would have been obvious to one of ordinary skill in the art to modify the system of Worley, III such that the recommendation facility is operable to apply a proximity filter to the other angling event sensing devices in view of Twining or Snyder in order to provide only the pertinent and relevant fishing information to the user that is associated with the specific location at which the user is currently fishing or interested in fishing so that the user is only presented information which is most applicable to the location in question.

In regard to claim 3, Worley, III discloses wherein the recommendation facility (1101) is operable to make an angling recommendation based on (i) at least one angling event (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event associated with the first rod; see paras. 0081-82) detected by the first angling event sensing device (when an event occurrence is confirmed by the user then the results may be shared; see para. 0079 & Fig. 9), (ii) angling data input by the user to the angling event sensing device (see para. 0062).
In regard to claim 4, Worley, III discloses wherein the recreation monitoring platform (1101) is operable to receive data of weather or water conditions (via supporting device 307 comprising depth/fish finder or navigation system) corresponding to a location of the angling event sensing device (see para. 0053) or a location of the filtered other angling event sensing devices (client devices 305, 605, 705 of different users may have their locations input by their users or client device 605 may determine the current location utilizing GPS; see paras. 0053, 0062).
In regard to claim 5, Worley, III discloses wherein the recommendation facility (1101) is further operable to make an angling recommendation based on at least one of the data of weather or water conditions (via supporting device 307 comprising depth/fish finder or navigation system) corresponding to the location of the filtered other angling event sensing devices (see para. 0053).
In regard to claim 6, Worley, III discloses a system to provide angling data comprising:  a first angling event sensing device (104, 204, 132; see paras. 0019, 0032) adapted to be mounted to a first fishing rod (100, 300) having a first reel (reel to be mounted on reel seat 114; see para. 0040) and a first line (line associated with first reel), the first angling event sensing device comprising at least one sensor (104) to generate parameters indicative of the first rod (first sensor 104(1) at or near tip 106, second sensor 104(2) at or near butt 120 such as at foregrip 112, and third sensor 104(3) positioned anywhere along rod between tip 106 and foregrip 112), first reel, or first line; a first processor unit (105) in communication with the at least one sensor of the first angling event sensing device (see Fig. 1); a recreation monitoring platform comprising at least one server (server system 1100), wherein the recreation monitoring platform (1101) comprises a recommendation facility (positive and negative feedback used to provide training to users of the system to help them improve their fishing capabilities/skills/techniques; see paras. 0081-82 & Fig. 10) to generate an angling recommendation (see paras. 0040, 0053, 0082-83); a first application (see paras. 0042, 0046, 0064, 0087) running on a first mobile device (client device 305, 605, 705; see paras. 0041, 0062, 0065 & Figs. 3, 6, 7) in communication with the first processor unit (105) in communication with the first angling event sensing device 104, 204, 132) and in communication with the recreation monitoring platform (1100), wherein the first processor unit (105) in communication with the first angling event sensing device (104, 204, 132), the first application (see paras. 0042, 0046, 0064, 0087) of the first mobile device (305, 605, 705), or the recreation monitoring platform (1100) determines at least one angling event (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event; see paras. 0015, 0049, 0082) based on the parameters indicative of the first rod (indicative of first rod), first reel or first line from the at least one sensor (104(1-3)) of the first angling event sensing device, and wherein the recreation monitoring platform (1100) receives angling data input (fishing profiles; see paras. 0040, 0047-48, 0053-55, 0062, 0064, 0066, 0069, 0076, 0079, 0081 & Figs. 3, 6) by a first user; a second application (application associated with the client devices 305, 605, 705 of different users; see para. 0040 which states “any number of…client devices 305…may be included in the environment, and those illustrated in FIG. 3 are only exemplary.  For example, there may be multiple fishers and corresponding fishing rods on the fishing vessel 309.  Likewise, any number of users may be included in the environment.”) running on a second mobile device (different users will have separate and distinct client devices 305, 605, 705) in communication with the recreation monitoring platform (1100), wherein the second application receives, from the recreation monitoring platform (1100), data generated based on angling data input by the first user or an angling event detected by the first angling event sensing device (see paras. 0016, 0040-41, 0044, 0046, 0053 [this paragraph states “as fishing events are detected, the fishing event information may be provided to the fishing management service 310 to update the user’s profile, share with others, etc.”], 0076 [this paragraph states “if the user is providing fishing related event feedback to others, such as via social network, the information may be posted or updated to the user’s profile and/or to a social network identified by the user”], 0081, 0089, 0092), wherein the recommendation facility (positive and negative feedback used to provide training to users of the system to help them improve their fishing capabilities/skills/techniques; see paras. 0081-82 & Fig. 10) is operable to generate an angling recommendation based on angling data input by the first user (fishing profiles; see paras. 0040, 0047-48, 0053-55, 0062, 0064, 0066, 0069, 0076, 0079, 0081 & Figs. 3, 6) and an angling event detected by the first angling device (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event; see paras. 0081-82).  Worley, III also does not disclose wherein the recommendation facility is operable to filter the angling events detected by the first angling event sensing device based on a proximity filter and generate the angling recommendation to the second mobile device based on angling data input by the first user and the filtered angling events detected by the first angling event sensing device.  Twining and Snyder disclose a system for recording and reporting angling-related information comprising a first angling event sensing device (10 OR 405) to generate data indicative of a fishing event (sensors 30 for measuring air temperature, barometric pressure; scale 38 to measure weight; cable 32 to measure length; touch screen 40 to input species of fish, bait type, depth at which fish caught, etc. OR sonar system associated with a marine electronic device of a marine data system may include one or more transponders 448 which are configured to produce one or more sonar output signals, wherein sonar data may represent an underwater floor, a portion of a fish, a piece of debris, an object which attracts fish, etc. and also data about temperature, position, current etc.); at least one processor (processor circuitry of network server 120; see col. 7, lines 14-15 OR computing device 403 with processor 410; see Fig. 12) in communication with the first angling event sensing device (10 OR 405; see Fig. 11); a first location detection device (additional electronic components within casing 20 of unit 10 include GPS; see col. 4, lines 63-66 & col. 5, lines 33-41 OR GPS; see col. 5, lines 27-39); a remote sensor (36 for measuring water temperature, pH OR one or more transponders 448 and temperature, position, current sensors; see col. 12, lines 14-26); at least one database (database of network server 120; see col. 7, lines 9-50 OR memory 420 configured to store marine data such as sonar data, chart data, location/position data and other data associated with the navigation system and also stored data on a remote external server part of external network 402; see col. 13, lines 46-56) in communication with the first angling event sensing device (via communications circuitry within casing 20 of unit 10; see col. 4, line 66 to col. 5, line 32 OR 430; see col. 13, lines 51-56); wherein the at least one processor is programmed to generate a recommendation (see col. 7, lines 45-50 & col. 7, line 58 to col. 8, line 3 OR generation of fishing activity reports 100; see col. 6, line 62 to col. 12, line 7) based on angling related events identified by the first angling event sensing device (location of unit 10, data send by 10 to 120 OR see col. 12, lines 27-32) and the angling related events of the plurality of other angling event sensing devices (see col. 7, lines 14-22 OR data aggregated from a plurality of marine electronic devices; see col. 1, lines 37-45), wherein the angling related events identified by the plurality of other angling event sensing devices are filtered based on a proximity filter (the remote unit may be used to access data from the network server directly from its remote location, the transmitter in the remote unit may send a signal including a selected location for which the user wants information, for example his present location, the signal may be relayed to the network server, which extracts information for the selected location from its database, a signal may be then sent back to the remote unit including the extracted data, and a receiver in the remote unit may receive the signal, the processor may store the data from the signal in memory, allowing the user to review the information on the remote unit’s display; see col. 2, lines 49-60 & col. 7, line 23-50 OR see col. 6, lines 31-61 & col. 9, lines 27-47 & claim 1, lines 33-39) or when the recommendation facility is operable to filter the angling events detected by the first angling event sensing device based on a proximity filter (data gathered by the system of Twining or Snyder is sorted according to location since location is one of the sets of data recorded by the first angling event sensing device so as to provide the user relevant information based on location which is specifically filtered out) and generate the angling recommendation to the second mobile device (the user of the system of Twining or Snyder who sends the query for the recommendation) based on angling data input by the first user and the filtered angling events detected by the first angling event sensing device (data which has been collected by the first angling event sensing devices and sent to the respective databases of Twining or Snyder).  It would have been obvious to one of ordinary skill in the art to modify the system of Worley, III such that the recommendation facility is operable to filter the angling events detected by the first angling event sensing device based on a proximity filter and generate the angling recommendation to the second mobile device based on angling data input by the first user and the filtered angling events detected by the first angling event sensing device in view of Twining or Snyder in order to provide only the pertinent and relevant fishing information to the user of the second mobile device that is associated with the specific location at which the user is currently fishing or interested in fishing so that the user is only presented information which is most applicable to the location in question.
In regard to claim 7, Worley, III discloses wherein the second application displays (305, 605, 705 may be tablet, laptop, notebook, netbook, wearable computing device, cellular phone which have displays; see Figs. 3, 6, 7), on the second mobile device (different users will have separate and distinct client devices 305, 605, 705), the angling data input by the user of the first device or an angling event detected by the first angling event sensing device (see paras. 0053, 0076, 0081, 0089).
In regard to claim 8, Worley, III discloses wherein the recreation monitoring platform (1100) is operable to receive data of weather or water conditions (via supporting device 307 comprising depth/fish finder or navigation system) corresponding to locations of angling events of the first angling event sensing device (see para. 0053) or angling data input by the first user (see para. 0062) and locations of the second mobile device (client devices 305, 605, 705 of different users may have their locations input by their users or client device 605 may determine the current location utilizing GPS; see paras. 0053, 0062).
In regard to claim 12, Worley, III, discloses wherein the recommendation facility (1101) is further operable to generate an angling recommendation based on data of weather or water conditions (via supporting device 307 comprising depth/fish finder or navigation system) corresponding to locations of angling events of the first angling event sensing device (see para. 0053) or angling data input by the first user (fishing profiles; see paras. 0040, 0047-48, 0053-55, 0062, 0064, 0066, 0069, 0076, 0079, 0081 & Figs. 3, 6) and a location of the second mobile device (client devices 305, 605, 705 of different users may have their locations input by their users or client device 605 may determine the current location utilizing GPS; see paras. 0053, 0062).
In regard to claim 13, Worley, III discloses wherein the data of weather or water conditions of the angling events of the first angling event sensing device or angling data input by the first user are similar to the data of weather and water conditions of the second mobile device (multiple fishing rods are being utilized together or chartered fishing boat with multiple users; see paras. 0044, 0048, 30063).
In regard to claim 14, Worley, III discloses wherein the at least one angling event of the first angling event sensing device is one of:  a fish on, a fish landed, or a fish lost (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event; see paras. 0015, 0049, 0082).
In regard to claim 15, Worley, III discloses wherein the recreation monitoring platform (1101) comprises a recommendation facility (positive and negative feedback used to provide training to users of the system to help them improve their fishing capabilities/skills/techniques; see paras. 0081-82 & Fig. 10) operable to generate an angling recommendation based on one of the angling event of:  a fish on, a fish landed, a fish lost, a species of fish on, a species of fish landed, or a species of fish lost (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event; see paras. 0015, 0049, 0082).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Worley, III 2016/0353725 in view of Langer 5,581,930 and Twining 6,222,449 or Snyder 10,948,577.
In regard to claim 16, Worley, III discloses a system for recording and reporting angling-related information from a fishing rod (100, 300) or a reel, the system comprising:  a first angling event sensing device (104, 204, 132) having a first sensor on the rod (100, 300) and comprising at least one sensor (104(1-3)) to generate data indicative of a parameter of the rod (104(1) at or near tip 106, 104(2) at or near butt 120 of rod at foregrip 112, 104(3) between tip 106 and butt 120) or the reel when the rod or the reel is in use; at least one processor (105) in communication with the first angling event sensing device (104(1-3)), the at least one processor (105) programmed to identify an angling event based on the data indicative of a parameter of the rod (rod) or the reel; a first location detection device (supporting device 307 comprising navigation system of vessel; see para. 0045 OR client device 605 may determine current location of rod 610 utilizing GPS information associated; see para. 0062) generating data indicative of the location of the first angling event sensing device; a remote sensor (depth/fish finder) in communication with the at least one processor (105; see para. 0043), the remote sensor generating data indicative of an environmental parameter in proximity to the first angling event sensing device (depth of the water being fished by the fishing rod); and at least one database (server system 301 may include event profile data store 311, equipment data store 313, location data store 315, fish profile data store 314, user profile data store 317, and fishing profile data store 319, wherein the data stores may include databases; see para. 0047) in communication with the at least one processor (105) of the first angling event sensing device and with a plurality of other angling event sensing devices (different rods with respective angling event sensing devices; multiple rods associated with multiple users; see para. 0062-63), wherein the other of said angling event sensing devices each (i) comprise at least one sensor (104(1-3)) to generate data indicative of a parameter of a corresponding fishing rod (rod rod) or a corresponding reel, (ii) comprise at least one processor (105) programmed to identify an angling event based (fish on line event, line hung or line snagged event, bait pulled event, terminal tackle snagged event, small fish on line event, terminal tackle debris event, fish gets off the line event; see paras. 0015, 0049, 0082) on the corresponding data indicative of a parameter of the corresponding fishing rod (indicative of rod) or the corresponding reel, and (iii) are in communication with a location detection device (supporting device 307 comprising navigation system of vessel; see para. 0045 OR client device 605 may determine current location of rod 610 utilizing GPS information associated; see para. 0062) generating data indicative of the location of the corresponding angling event sensing device, wherein the at least one processor (105) is programmed to generate a recommendation comprising one or more of: (i) a location to fish (see paras. 0053, 0082-83), (ii) a fish species to target, (iii) a fishing lure to use (see para. 0040), or (iv) a bait to use (see para. 0040), the recommendation based on angling related events identified by the first angling event sensing device and the angling related events of the plurality of other angling event sensing devices (see paras. 0043-44) and environmental parameters and locations associated with each identified angling event (see paras. 0043-44), but does not disclose a first angling event sensing device having a first sensor on the reel and comprising at least one sensor to generate data indicative of a parameter of the rod or the reel when the rod or the reel is in use.  Langer discloses a system for recording and reporting angling-related information from a fishing rod (252) or a reel (254), the system comprising a first angling event sensing device (260, 260’, 260”) having a first sensor (260 could be mounted in the reel; see col. 18, lines 24-29) on the reel (254) and comprising at least one sensor (260’, 260”) to generate data indicative of a parameter of the reel when the rod (see Fig. 13) or the reel is in use (Langer discloses at col. 18, lines 24-27 that “sensor 260 can be mounted anywhere along the fishing rod 252, because all parts of the rod vibrate in response to line movement, even if imperceptibly to the angler’s eye and his touch…”); at least one processor (263) in communication with the first angling event sensing device (see col. 18, lines 41-42); a remote sensor (sensor devices 15a-N which can include underwater listening/viewing device, pressure sensitive device, temperature sensor, light sensor, pH sensor, speed sensor) in communication with the at least one processor (263 & also 28, 32).  It would have been obvious to one of ordinary skill in the art to modify the first angling event sensing device of Worley, III such that it has a first sensor on the reel in view of Langer in order to provide an alternative location for the sensor that is on the reel since all parts of the fishing rod and reel assembly will vibrate in response to line movement and thus the location on the reel can serve as an equally acceptable location for mounting the first sensor.  Worley, III also does not disclose wherein the recommendation facility is operable to apply a proximity filter to the other angling event sensing devices.  Twining and Snyder disclose a system for recording and reporting angling-related information comprising a first angling event sensing device (10 OR 405) to generate data indicative of a fishing event (sensors 30 for measuring air temperature, barometric pressure; scale 38 to measure weight; cable 32 to measure length; touch screen 40 to input species of fish, bait type, depth at which fish caught, etc. OR sonar system associated with a marine electronic device of a marine data system may include one or more transponders 448 which are configured to produce one or more sonar output signals, wherein sonar data may represent an underwater floor, a portion of a fish, a piece of debris, an object which attracts fish, etc. and also data about temperature, position, current etc.); at least one processor (processor circuitry of network server 120; see col. 7, lines 14-15 OR computing device 403 with processor 410; see Fig. 12) in communication with the first angling event sensing device (10 OR 405; see Fig. 11); a first location detection device (additional electronic components within casing 20 of unit 10 include GPS; see col. 4, lines 63-66 & col. 5, lines 33-41 OR GPS; see col. 5, lines 27-39); a remote sensor (36 for measuring water temperature, pH OR one or more transponders 448 and temperature, position, current sensors; see col. 12, lines 14-26); at least one database (database of network server 120; see col. 7, lines 9-50 OR memory 420 configured to store marine data such as sonar data, chart data, location/position data and other data associated with the navigation system and also stored data on a remote external server part of external network 402; see col. 13, lines 46-56) in communication with the first angling event sensing device (via communications circuitry within casing 20 of unit 10; see col. 4, line 66 to col. 5, line 32 OR 430; see col. 13, lines 51-56); wherein the at least one processor is programmed to generate a recommendation (see col. 7, lines 45-50 & col. 7, line 58 to col. 8, line 3 OR generation of fishing activity reports 100; see col. 6, line 62 to col. 12, line 7) based on angling related events identified by the first angling event sensing device (location of unit 10, data send by 10 to 120 OR see col. 12, lines 27-32) and the angling related events of the plurality of other angling event sensing devices (see col. 7, lines 14-22 OR data aggregated from a plurality of marine electronic devices; see col. 1, lines 37-45), wherein the angling related events identified by the plurality of other angling event sensing devices are filtered based on a proximity filter (the remote unit may be used to access data from the network server directly from its remote location, the transmitter in the remote unit may send a signal including a selected location for which the user wants information, for example his present location, the signal may be relayed to the network server, which extracts information for the selected location from its database, a signal may be then sent back to the remote unit including the extracted data, and a receiver in the remote unit may receive the signal, the processor may store the data from the signal in memory, allowing the user to review the information on the remote unit’s display; see col. 2, lines 49-60 & col. 7, line 23-50 OR see col. 6, lines 31-61 & col. 9, lines 27-47 & claim 1, lines 33-39).  It would have been obvious to one of ordinary skill in the art to modify the system of Worley, III such that the recommendation facility is operable to apply a proximity filter to the other angling event sensing devices in view of Twining or Snyder in order to provide only the pertinent and relevant fishing information to the user that is associated with the specific location at which the user is currently fishing or interested in fishing so that the user is only presented information which is most applicable to the location in question.


















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA